In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00114-CV

IN THE INTEREST OF J.L., E.M., AND            §   On Appeal from
D.M., JR., CHILDREN
                                              §   County Court at Law No. 2

                                              §   of Wichita County (13296-JR-F)

                                              §   September 3, 2020

                                              §   Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion. The trial court must commence a new trial no later than

180 days after this court’s mandate issues.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack